DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 1 and 12 have been amended and Claims 24-29 have been added in the response filed 5/9/2022.  Claims 1,2,5-7,9,10,12,13 and 16-29 are pending.
Claims 1-2, 5-7, 9-13, 16-24 and 26-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Furudate et al (WO-2014/045861 submitted in the IDS filed 11/27/2018 hereinafter cited as the English language equivalent US 2015/0273440 submitted in the IDS filed ) and in further view of Sun et al (“Photocatalytic degradation of gaseous o-xylene over M-TiO2 (M=Ag, Fe, Cu, Co) in different humidity levels under visible-light irradiation: activity and kinetic study”, Rare Metals, Vol 30, (2011), p 147-152).
	Claim 25 is objected.


Response to Arguments
Applicant's arguments filed 5/9/2022 have been fully considered but they are not persuasive.
	Applicant argues in the Remarks at Page 11 that the prior art does not teach the two claimed types of particles should be used together in a surface layer.  Applicant argues that the person of ordinary skill in the art (PHOSITA) would not try to substitute iron for a copper because Furudate ‘861 already includes iron in a first type of titanium oxide fine particles.  Applicant cites Example 11, of Furudate ‘861 as an example of using iron and tin component as the first type of titanium oxide fine particle and substitution of iron for copper in a second type of titanium oxide fine particle in Example 11, an iron is included in both of a first and second types of titanium oxide particle.  
This argument is unpersuasive as an unreasonably narrow reading of Furudate ‘861 because Furudate ‘861 is not limited to iron in the first type of particle and broadly includes vanadium or molybdenum in the first type of particle.  Applicant is citing a single example among nine examples in Furudate ‘861 which contains iron in the first type of particle.  Examples 4-10 and 12 each contain first particles with vanadium or molybdenum as the transition metal constituent in solid solution within the first type of titanium oxide fine particles.  The Office further notes that Example 11 which contains iron has worse results compared to vanadium and molybdenum when used as the transition metal constituent in solid solution within the first type of titanium oxide fine particles.

	Applicant also argues starting at the bottom of Page 12 that there is no motivation to combine the references in the proposed manner since Fe dopant in the second type of titanium oxide is not merely used as a photocatalyst and is used as an increasing agent for Sn and M (transition metal) doped TiO2 being the first type of titanium oxide fine particle.  
Furudate ‘861 teaches that the second type of titanium oxide fine particles the “copper component contained in titanium oxide fine particles is to enhance the visible light response of a photocatalyst thin film and may be derived from copper compounds.” (See [0036]).  The Office therefore maintains that Sun fairly provides the proper motivation in suggesting that Fe is a better dopant than Cu for visible light activity.

	Applicant argues at Page 14 that Sun is directed to removing o-xylene from air by coating on a glass fiber filter as a supporting substrate while Furudate ‘861 the target substances are not VOCs but “organic matter”.  Applicant argues that because Sun and Furudate have different target substances the two references are not combinable without the use of hindsight.  After further consideration, the Office agrees that Furudate ‘861 does not disclose VOCs as a target substance for degradation by his photocatalyst film.  However, the Office reiterates that visible light photocatalysts described as suitable for degrading VOCs are relevant to the field of visible light photocatalysts whose target are “organic matter”.   See for example, Hashimoto et al (US 2011/0198210) which relates to a visible-light photocatalyst comprising copper or iron salt supported on a metal ion doped titanium oxide where the catalyst decomposes organic materials including VOCs and “organic matter” including odiferous materials, sebum, grease, and bacteria.  See also Reenberg et al (US 2014/0178694) which discloses building panels comprising a coating layer comprising photocatalytic TiO2 particles where the photocatalytic activity of the TiO2 provides degradation of VOCs AND antimicrobial effect and deodorizing effect (see [0010 and [0018]).  The Office maintains that a person of ordinary skill in the art would be reasonably motivated to apply the suggestions of Sun to Furudate to substitute iron for copper in the second particles without hindsight reasoning since they are in the same field of endeavor or at least reasonably pertinent since photocatalytic activity for degradation of VOCs accompany photocatalytic activity for decomposition of organic matters (i.e. deodorization and cleaning).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-7, 9-13, 16-24 and 26-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Furudate et al (WO-2014/045861 submitted in the IDS filed 11/27/2018 hereinafter cited as the English language equivalent US 2015/0273440 submitted in the IDS filed ) and in further view of Sun et al (“Photocatalytic degradation of gaseous o-xylene over M-TiO2 (M=Ag, Fe, Cu, Co) in different humidity levels under visible-light irradiation: activity and kinetic study”, Rare Metals, Vol 30, (2011), p 147-152).
Regarding Claim 1, Furudate discloses a member having photocatalyst thin film on the surface [0096] comprising:
	(1) two types of titanium oxide fine particles:
(a) a first type of titanium oxide fine particle which contains in solid solution a tin component and a transition metal component for enhancing visible light response; and
(b) a second type of titanium oxide fine particles containing a copper component in solid solution (see [0033-0041] and [0096]).
	Furudate further discloses the interior material comprising the photocatalytic film for cleaning, deodorization and sterilization of organic matter adsorbed to the surface layer (see [0103]).  Furudate further discloses the interior material comprising tiles, glass plates, mirrors, wall members and decorative members (i.e. indoor construction materials) (See [0099]).
	Furudate differs from the present invention in the disclosure of exclusion of iron in the first type of titanium oxide fine particles and iron in the second type of titanium oxide fine particles.
Regarding the transition metal constituent selected from the group consisting of Mo and V and the negative limitation “exclusive of iron group constituents” in the first type of fine particles, Furudate further discloses that suitable transition metals include vanadium, iron, molybdenum and chromium (see [0039]).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to prepare the member with the visible light photocatalytic thin film where the transition metal is vanadium, molybdenum, or chromium as disclosed by Furudate and expect to produce a visible light photocatalytically active film on the member.  Furthermore, Furudate explicitly discloses examples where the transition metal component is molybdenum or vanadium (see Example 7, [0161] and Example 12, [0191]).
Regarding a mixing ratio expressed as a weight ratio [(first type of titanium oxide fine particle) / (second type of titanium oxide fine particle)], of from 9 to 1, Furudate discloses the member where the first type of titanium dioxide fine particle and the second type of titanium dioxide fine particle have a mixing ratio expressed as weight ratio [(first type of titanium oxide fine particle)/(second type of titanium oxide fine particle)], from 99 to 0.01 (see [0091]).  Furudate also discloses examples where the mixing ratio of first and second particles is 50:50 (see Page 18, Table 4). 
Regarding the second type of titanium oxide fine particles comprising iron, Furudate discloses that the copper component is for enhancing the visible light response of the photocatalyst thin film (see [0036]).  Furudate further discloses that the film is effective because of the decomposition of organic matter by the photocatalytic action of the TiO2 (see [0103]). 
Sun discloses M-TiO2 photocatalyst where the dopants are the transition metals Ag, Fe, Cu, Co which extend the absorption of TiO2 to visible light region (see Abstract).  Sun further discloses that photocatalytic degradation of gaseous o-xylene (i.e. an organic compound) under visible-light irradiation has the best activity under an Fe-doped TiO2 as compared to Ag, Cu, or Co doped TiO2 photocatalyst (see Abstract and Page 151, Figure 5).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to produce a member with a visible light-responsive photocatalyst film as disclosed by Furudate where the second type of titanium oxide contains iron as an alternative to copper as disclosed in Sun since both transition metals enhance the visible light response of titanium oxide while Fe-TiO2 has the best photocatalytic activity for the decomposition of an organic compound as suggested by Sun.
Regarding Claim 2, Furudate discloses the titanium oxide fine particles where the molar ratio (Ti/Sn) is in a range from 10 to 1000 (see [0043]).
Regarding Claim 5, Furudate further discloses the titanium fine particles where the molar ratio of (Ti/M) is in a range from 10 to 10000 (see [0040]).  Furudate suggests that the crystalline titanium oxide content and the dopant content affect the photocatalytic effect and visible light response (see [0040]).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to prepare the member as disclosed by Furudate where the (Ti/M) is in any workable or optimum range overlapping with Furudate in order to produce the film with satisfactory photocatalytic activity and visible light response.
Regarding Claim 6, Furudate further discloses the member where the molar ratio (Ti/Cu) in the second type of particle is in a range 1 to 1000 (see [0037]).  Furudate suggests that the crystalline titanium oxide content and the dopant content affect the photocatalytic effect and visible light response (see [0040]).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to prepare the member as disclosed by Furudate where the (Ti/Fe) is in any workable or optimum range overlapping with Furudate in order to produce the film with satisfactory photocatalytic activity and visible light response.
Regarding Claim 7, as applied above Sun discloses iron.
	Regarding Claims 9-10, Furudate further discloses the member where the surface layer comprises a silicon compound-based binder (see [0095]).
	Regarding Claim 11, Furudate discloses the member comprising organic materials processed into shaped parts, non-metallic inorganic materials processed into tiles, glass plates, mirrors, wall members, and decorative members, and metallic materials (see [0097] to [0100]).
Regarding the language in the preamble for “interior material”, the language is a description of intended use and not limiting on the structure.  One of ordinary skill in the art would recognize that the members disclosed by Furudate can also be used for indoor construction materials, vehicle interiors, furnishings, and electrical appliances.
	Regarding Claim 12, Furudate discloses a method of producing a member comprising the step of forming a surface layer having a visible light-responsive catalytic activity by applying to the surface a dispersion as described above in Claim 1.  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to perform the method for producing a member with a visible light-responsive photocatalyst film as disclosed by Furudate where the second type of titanium oxide contains iron or copper as disclosed in Tsai since both transition metals are capable of reducing the band gap to enhance the visible light response of titanium oxide.	
	Regarding Claim 13, Furudate discloses spray coating or dip coating (see [0102]).
	Regarding Claims 14-15, Furudate discloses a catalyst where the first and second titanium oxide fine particles are in a mixing ratio expressed as weight ratio 50:50, 30:70, 70:30 (i.e. 1, 0.43 and 2.33) (see Examples 4-12, [0152], [0157], [0159], [0165], [0171], [0176], [0183], [0189], [0195], and Table 4).
	Regarding Claim 16, Furudate discloses an example where the transition metal is in solid solution with the first type of titanium oxide fine particles is molybdenum (see Example 12, [0191]).
	Regarding Claim 17, Furudate discloses an example where the transition metal is in solid solution with the first type of titanium oxide fine particles is vanadium (see Example 7, [0161]).
Regarding Claim 18 and 22, Furudate discloses that Mo and V are each transition metal components for enhancing visible light response in photocatalytic titanium oxide fine particles (see [0016]).  It has been held that combining equivalents known for the same prima facie obvious (see MPEP 2144.06.I).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to prepare an interior material as disclosed by Furudate where first titanium oxide fine particles contain both Mo and V since Furudate discloses that they are functional equivalents known for the same purpose of enhancing visible light response in titanium oxide fine particles.
Regarding Claim 19 and 23, Furudate also discloses examples where the mixing ratio of first and second particles is 50:50 (see Page 18, Table 4).
	Regarding Claim 20, Furudate discloses an example where the transition metal is in solid solution with the first type of titanium oxide fine particles is molybdenum (see Example 12, [0191]).
	Regarding Claim 21, Furudate discloses an example where the transition metal is in solid solution with the first type of titanium oxide fine particles is vanadium (see Example 7, [0161]).
	Regarding Claim 24, as applied above Sun discloses iron.
	Regarding Claim 26, Furudate discloses wherein the interior material is composed of PVC, PET, or melamine resins (see [0097]).
	Regarding Claim 27, Furudate discloses the interior material where the thickness of the surface layer is from 50 nm to 10 µm (see [0102]).
	Regarding Claim 28, Furudate further discloses the interior material comprising the photocatalytic film for cleaning, deodorization and sterilization of organic matter adsorbed to the surface layer (see [0103]).  
	Regarding Claim 29, Furudate discloses a method for decomposition organic matter on a surface of members comprising tiles, mirrors, wall members, and decorative members (i.e. on the surface of an interior material by placing the interior material in an interior space) and allowing the photocatalytic film to effect the cleaning, deodorization and sterilization of organic matter adsorbed to the surface layer (see [0099] and [0103]).  

Allowable Subject Matter
Claim 25 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The closest prior art is the above cited Furudate et al (WO-2014/045861 submitted in the IDS filed 11/27/2018 hereinafter cited as the English language equivalent US 2015/0273440).  Furudate further discloses that anatase or rutile accounts for 100% of the weight of the overall titanium oxide fine particle crystals (see [0034]).  However, Furudate does not disclose wherein the crystal phase of the first type of titanium oxide fine particle is chiefly rutile and the crystal phase of the second type of titanium oxide fine particles is chiefly anatase.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL FORREST whose telephone number is (571)270-5833. The examiner can normally be reached Monday-Friday (10AM-6PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally A Merkling can be reached on (571)272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL FORREST/Examiner, Art Unit 1738                                                                                                                                                                                                        8/13/2022

/SALLY A MERKLING/SPE, Art Unit 1738                                                                                                                                                                                                        8/24/2022